Citation Nr: 1759112	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) from June 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, the RO denied service connection for a left shoulder disability.  In January 2014, the RO granted service connection for degenerative arthritis of the cervical spine and assigned an evaluation of 10       percent, effective May 09, 2011. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The issue of service connection for a left shoulder disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  At the March 2017 hearing, prior to the promulgation of a decision in the  appeal, the Veteran withdrew from appeal the claim for entitlement to an    increased disability rating for the service-connected cervical spine disability.

2.  In a December 1991 rating decision, the RO denied the Veteran's claim for service connection for a left shoulder disability; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

3.  Some of the evidence received since the December 1991 final denial is new     and relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an increased disability rating for the service-connected cervical spine disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for a left shoulder disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim-Cervical Spine Disability

At his March 2017 hearing, the Veteran indicated that he wished to withdraw his appeal of the claim for entitlement to an increased disability rating for the service-connected cervical spine disability.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error     of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal as to that issue is dismissed.


II.  New and Material Evidence-Left Shoulder Disability

The Veteran's claim for service connection for a left shoulder disability was initially denied in a December 1991 rating decision.  The Veteran appealed that decision   and a statement of the case was issued in October 1992.  The Veteran did not file     a timely substantive appeal, and therefore, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103 (2017).

In May 2011, the Veteran filed a request to reopen his claim for service connection for a left shoulder disability.  In a June 2012 rating decision, the RO declined to reopen the Veteran's claim.  The Veteran appealed and in a January 2014 statement of the case, the RO reopened the Veteran's claim for service connection for a left shoulder disability but denied it on the merits.  Regardless of the RO's actions, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened before addressing the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise         a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


The evidence considered at the time of the December 1991 rating decision included service treatment records, a VA examination report, and lay statements.  Service connection was denied because there was no evidence showing a current left shoulder disability.

Evidence added to the record since the December 1991 rating decision consists      of VA treatment records, private treatment records, additional lay statements, and the Veteran's hearing testimony.  This evidence is new as it was not previously submitted to agency decision makers. Some of it is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's VA treatment records from March 2015 show degenerative changes at the left acromioclavicular joint and in March 2016, the Veteran was diagnosed with a possible partial/complete rotator cuff tear in the left shoulder.  Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a left shoulder disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

The appeal as to the claim for entitlement to an increased disability rating for the service-connected cervical spine disability is dismissed.


REMAND

The Board finds that additional development is needed on the reopened claim for service connection for a left shoulder disability.  

As the November 1991 VA examination, conducted less than two months after service, noted complaints of left shoulder aching off and on for several years, and     he now has a diagnosed shoulder disability, the Board finds that a VA examination    is warranted. Moreover, during the March 2017 hearing, the Veteran's representative stated that VA has linked the Veteran's shoulder condition with his cervical spine condition.  The Board notes that VA actually has linked the Veteran's left upper extremity radiculopathy with his cervical spine disorder, not his distinctly diagnosed shoulder disability.  However, the Board finds that a claim for secondary service connection has been raised by this statement, and appropriate development is needed. 

On remand, a notice letter pursuant to the Veterans Claims Assistance Act (VCAA) should be provided to the Veteran concerning the claim for service connection for    a left shoulder condition as secondary to his service-connected cervical spine disability. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue is REMANDED to the AOJ for the following action:

1.  Send the Veteran a VCAA notice letter on the claim for service connection for a left shoulder disability as secondary to service-connected cervical spine disability. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his left shoulder.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA shoulder examination     to obtain an opinion as to whether his left shoulder disability is related to service or his service-connected cervical spine condition.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it is at least as likely as not (50 percent probability or greater) that a current left shoulder disability, to include the degenerative changes at the left acromio-clavicular joint noted in a March 2015 VA treatment record and the possible partial/complete rotator cuff tear in the left shoulder noted in a March 2016 VA treatment report, are related to service, to include  his complaints of left shoulder discomfort of      three year's duration on the November 1991 VA examination (conducted less than two months after service).  The examiner should explain why or why not.

b. If the left shoulder disabilities are not related to service, then the examiner should provide an opinion as to whether the current left shoulder disabilities were caused by the Veteran's service-connected cervical spine disability.  The examiner should explain why or why not.

c. If not caused by the cervical spine disability, the examiner should provide an opinion as to whether the current left shoulder disability was worsened beyond normal progression by the cervical spine disability.  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the left shoulder disability 
that is due to the cervical spine disability.  A rationale for the opinions expressed should be provided.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


